DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/9/2019 for application number 16/492,253. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 15 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
Examiner contends that the drawings filed 9/9/2019 are acceptable for examination proceedings.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Claim Objections
Claims 1, 3, 6, and 14 are objected to because of the following informalities:  
Claim 1 recites “control the second power supplier in a state in which the display device and the power supply device are disconnected, such that power is supplied in the wireless manner…” but this would appear contradictory because a disconnection means there would be no exchange between the display and power supply device, including the delivery of wireless power. It appears applicant meant “control the second power supplier in a state in which the display device and the power supply device are disconnected by cable, such that power is supplied in the wireless manner…”
Claim 3 is dependent on claim 1, but refers to “the closed loop line” and “the two lines included in the cable” which were first claimed in claim 2. Therefore, it appears claim 3 is meant to be dependent on claim 2 instead of being dependent on just claim 1.
Claim 6 recites “control the wireless power supply module in a state in which the main body and the power supply device are disconnected” but it appears applicant meant “control the wireless power supply module in a state in which the main body and the wired power supply device are disconnected”.
Claim 13 recites “a first terminal” and “a second connector” without refer referring to a first connector or second terminal. Thus it appears applicant intended “terminal” to be the same as “connector”, and Examiner suggests amending to “a first connector 
Claim 13 recites “the closed loop line” but there is a lack of antecedent basis. It appears applicant meant “a 
Claim 14 is dependent on claim 12, but refers to “the signal” and “the second line” which were first claimed in claim 13. Therefore, it appears claim 14 is meant to be dependent on claim 13 instead of being dependent on just claim 12.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith PGPUB 2016/0077562.
As per claim 12, Smith teaches a power supply method for supplying power to a display system [0016: (electronic device may be a smart phone which has a display)] comprising:
supplying power to the display system wirelessly [0023, 0029, and 0031-0032: (electronic device is currently receiving wireless power)];
identifying whether the display system and the power supply device are connected through a cable [FIG. 1, 0032, and 0034: (plug in wired external power source is detected if a transition in voltage signal is detected; FIG. 1 shows the cable between wired power source and power supply 140)]; and
[0034 and 0036: (power is conducted from the wired power supply when wired power source is connected)].

As per claim 15, Smith teach the power supply method claim 12, comprising prior to the supplying power to the display system wirelessly, identifying whether the power supply device is connected to an external power source by wire [0016, 0021, 0041, and 0045: (each external power source is checked to determine if they are available, and if external power source are not available or are absent, the battery provides power to the electronic device; this detection occurs prior to supplying power wirelessly because wireless power receiver is only enabled if it receives a signal from the wireless power transmitter, and the wireless power transmitter would not send an enabling signal if there is no external wireless power source)]; and based on identifying that the power supply device is not connected to the external power source by wire, supplying power by a reserve power supplier to the power supply device and the display system [0016 and 0045: (battery is discharged when no power source is available)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562, and further in view of Toye et al. (hereinafter as Toye) PGPUB 2016/0156873.
As per claim 1, Smith teaches a power supply device [FIG. 1 (power supply system in device 110)] which supplies power to the display device [0016: (electronic device 110 may be a smart phone which has a display)] comprising:
a first power supplier which supplies power to the display device through a cable in a wired manner [FIG. 1 power supply 140, 0032, and 0034: (power supply 140 receives power in a wired manner (cable) and provides power to the device 110)];
a second power supplier which supplies power to the display device in a wireless manner [FIG. 1 power supply 130, 0023, 0029, and 0031-0032: (device 110 is currently receiving wireless power from power supply 130)];
a detector [FIG. 1 and 2 selector 150/250] for detecting whether the power supply device is connected to the display device through the cable [0021 and 0029: (selector 150/250 include components to detect whether each corresponding power supply is operative; detects whether wired power supply 140/240 is receiving power from external wired power source 170)]; and
a processor [0029: control modules 253 and 254 may be implemented using a microprocessor] configured to:
control the second power supplier in a state in which the display device and the power supply device are disconnected, such that power is supplied in the wireless manner [0039-0043: (when user unplugs wire from device 110, wireless power is provided instead to the device 110 from wireless power source 160)], and control the first power supplier based on detecting connection between the display device and the power supply device, such that power is supplied in the wired manner [0032, 0034 and 0036: (power is conducted from the wired power supply when wired power supply 140 is determined to be connected to wired power source 170)].

	Smith does not teach a power supply device which is disposed so as to be spaced apart from a display device. Although Smith teaches an external wireless power source, Smith does not teach that the wireless power source is spaced apart from the device 110.
	Toye teaches a display that receives power wirelessly from a power source. Toye is therefore similar to Smith because they both teach receiving wireless power. Toye further teaches a power supply device which is disposed so as to be spaced apart from a display device [0044 and FIG. 1: display 12 is physically separated from wireless power system 16 by a distance (spaced apart) and display 12 receives wireless power from the wireless power system 16)]. Toye shows delivering wireless power to a device over a distance.
	The combination of Smith with Toye yields Smith’s wireless power source 160 being a distance away from the device 110.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Toye’s teachings of wireless power source being spaced apart from Smith’s device 110. One of ordinary skill in the art would have been motivated to have the wireless power source be spaced apart while still charging the device 110 in Smith because it allows the user to have greater flexibility and use the device 110 while it is being charged, without requiring the user to place the device 110 in direct contact with the wireless power source, thereby improving user convenience.


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562 in view of Toye et al. (hereinafter as Toye) PGPUB 2016/0156873, and further in view of Chen et al. (hereinafter as Chen) PGPUB 2011/0267135.
As per claim 2, Smith and Toye teach the power supply device of claim 1.
Smith and Toye do not teach comprising: a closed loop line which, based on being connected to the cable, electronically connects two lines included in the cable, wherein the detector is configured to: transmit a signal to one line between the two lines connected to the closed loop line according to control of the processor, and detect whether the display device and the power supply device are connected according to 
Chen teaches an electronic apparatus 10 that is connected to an external device 11 through an interface and a cable [FIG. 3: (interface 100 with multiple pins is connected to external device 11 through a single cable)]. Chen is similar to Smith and Toye in that they teach a device connected to another device by cable. Chen further teaches a closed loop line which, based on being connected to the cable, electronically connects two lines included in the cable [FIG. 3: (a single cable is connected between interfaces 100 and 111, and the cable has two dotted lines that form a closed loop)], wherein the detector is configured to: transmit a signal to one line between the two lines connected to the closed loop line according to control of the processor [FIG. 3 and 0018: (voltage detection signal is transmitted on a first line (top dotted line between P100 and P110) that is connected to a first terminal P110)], and detect whether the display device and the power supply device are connected according to whether the transmitted signal is received through the other line of the cable [FIG. 3, 0018, and 0022-0025: (voltage signal is detected at bottom line at P101, and its voltage level is evaluated to determine if an external device is connected)]. Chen teaches the details of detecting connection of an external device by cable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s teachings of transmitting signals on a first wire of a cable and receiving signals on a second wire of the cable for detection purposes in Smith and Toye. Chen teaches the methodology for determining an external device is connected by cable in Smith and Toye. One of ordinary skill in the art 

As per claim 3, Smith, Toye, and Chen teach the power supply device of claim 2 [[1]], wherein the detector is configured to: receive connection information through the closed loop line which is disposed on the display device and is electronically connected to the two lines included in the cable, and detect whether the display device and the power supply device are connected based on the received connection information [Chen FIG. 3, 0018, and 0022-0025: (control unit receives voltage signal (connection information) from closed loop line connecting top dotted line and bottom dotted line, and determines whether a device is connected based on the detected voltage signal; Scol is generated based on this detected voltage signal)].
As per claim 4, Smith, Toye, and Chen teach the power supply device of claim 3, wherein the connection information includes a signal that the processor transmits to one line [Chen FIG. 3 and 0018: (top dotted line transmits Vdet signal)] between the two lines connected to the closed loop line [Chen FIG. 3: (top dotted line and bottom dotted line between interface 100 and 110)] by controlling the detector and a signal received at the detector via the closed loop line [Chen 0018 and 0022-0025: (control unit receives voltage signal on bottom line based on transmitting the Vdet signal)], and the processor is configured to: based on a signal received at the detector via the closed loop line being present, control the first and second power suppliers to supply power to the display device in the wired manner [Chen 0025: (based on the detected voltage being .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562 in view of Toye et al. (hereinafter as Toye) PGPUB 2016/0156873, and further in view of Goh et al. (hereinafter as Goh) PGPUB 2017/0108910.
As per claim 5, Smith and Toye teach the power supply device of claim 1.
Smith and Toye do not teach wherein the processor is configured to: based on the power supply device not being connected to an external power source or the display device failing to receive power from the power supply device in a wired or wireless manner, control a display panel to display a UI informing that a power source is not connected or a UI guiding connection to a power source. Smith and Toye do not describe providing warnings to the user.
Goh teaches a USB cable having multiple wires in which power is received and transmitted from one connector to another connector. Goh is therefore similar to Smith and Toye because they can send power by wire. Goh further teaches processor is configured to: based on the power supply device not being connected to an external power source or the display device failing to receive power from the power supply 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Goh’s teachings of detecting problems at any part of the charging cable or power source and displaying the warning to the user in Smith and Toye. One of ordinary skill in the art would have been motivated to provide such an indication in Smith and Toye because it allows the user to quickly perform corrective actions to ensure the electronic device is being powered from a stable and efficient wired power source. 


Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562, and further in view of Jung et al. (hereinafter as Jung) PGPUB 2017/0054328.
As per claim 6, Smith teaches a display system [0016: device 110] comprising:
a main body on which a display panel is mounted [0016: (device 110 may be a smart phone; smart phone has a display panel and a main body that houses processing components)];
[FIG. 1 wired power source 170] and a wireless power supply module providing power to the main body in a wireless manner [FIG. 1 wireless power source 170];
a detector [FIG. 1 and 2 selector 150/250] for detecting whether the power supply device is connected to the main body through a cable [0021 and 0029: (selector 150/250 include components to detect whether each corresponding power supply is operative; detects whether wired power supply 140/240 is receiving power from external wired power source 170)]; and
a processor [0029: control modules 253 and 254 may be implemented using a microprocessor] configured to:
control the wireless power supply module in a state in which the main body and the power supply device are disconnected, such that power is supplied to the main body in a wireless manner [0039-0043: (when user unplugs wire from device 110, wireless power is provided instead to the device 110 from wireless power source 160)], and control the wired power supply module based on detecting connection between the main body and the power supply device, such that power is supplied in a wired manner [0032, 0034 and 0036: (power is conducted from the wired power supply when wired power supply 140 is determined to be connected to wired power source 170)].

	Smith does not explicitly teach a power supply device including a wired power supply module and a wireless power supply module. Smith shows a wireless power 
	Jung teaches supply power in a wired or wireless manner to devices. Jung is therefore similar to Smith because they teach both wired and wireless power transmission. Jung further teaches a power supply device [FIG. 4 electronic device 401] including a wired power supply module [FIG. 4 wired interface 421] and a wireless power supply module [FIG. 4 wireless interface 425] [FIG. 21 and 0240: (a wired power receiving device is connected to receive wired power from the electronic device, and the electronic device supplies power wiredly as shown in FIG. 21B; a wireless power receiving is connected to receive wireless power from the electronic device, and the electronic device supplies power wirelessly as shown in FIG. 21D]. Jung’s electronic device can supply power in both a wired manner and a wireless manner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jung’s teachings of a single device that can provide both the wired and wireless power sources in Smith. Jung’s electronic device can be used to provide both the wired and wireless power source in Smith. One of ordinary skill in the art would have been motivated to use Jung’s teachings in such a manner in Smith because it saves space and reduces the number of devices required by placing the wired and wireless power sources together thereby improving mobility as Smith’s device is being charged, while ensuring a connection is made for power delivery from Jung’s electronic device. It allows for improved user convenience by allowing the 

As per claim 7, Smith and Jung teach the display system of claim 6, comprising:
a first connector formed on the power supply device [Jung FIG. 17: (connector 1725 of power supplying electronic device 1701)]; and 
a second connecter formed on the main body [Smith FIG. 1: (interface between power supply 140 and cable that carries wired power from wired power source 170)],
wherein both ends of the cable are respectively connected to the first and second
connectors [Jung FIG. 17 and Smith FIG. 1: (the combination of Smith and Jung uses Jung’s electronic device to supply power in a wired manner and wireless manner to Smith’s power supply 140; thus Jung’s electronic device are both the wireless power source 160 and the wired power source 170 in Smith; therefore, the cable in Smith is connected on one end to the main body of device 110 and on the other end to Jung’s electronic device)].
As per claim 11, Smith and Jung teach the display system of claim 6, further comprising a reserve power supplier which is capable of, in a state in which the power supply device is not connected to an external power source, supplying power to the power supply device and the main body [Smith 0016 and 0045: (battery 125/225 is discharged when no power source is available)].


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562 in view of Jung et al. (hereinafter as Jung) PGPUB 2017/0054328, and further in view of Chen et al. (hereinafter as Chen) PGPUB 2011/0267135.
As per claim 8, Smith and Jung teach the display system of claim 7.
Smith and Jung do not teach wherein the second connector includes a closed loop line which, based on being connected to the cable, electronically connects two lines included in the cable, and the processor is configured to: determine whether the main body and the power supply device are connected by controlling the detector to transmit a signal to one line between the two lines connected to the closed loop line, and detect whether the signal is received at the detector through the other line of the cable. Smith and Jung do not teach the details of the cable or the cable connection detection.
Chen teaches an electronic apparatus 10 that is connected to an external device 11 through an interface and a cable [FIG. 3: (interface 100 with multiple pins is connected to external device 11 through a single cable)]. Chen is similar to Smith and Jung in that they teach a device connected to another device by cable. Chen further teaches wherein the second connector includes a closed loop line which, based on being connected to the cable, electronically connects two lines included in the cable [FIG. 3: (a single cable is connected between interfaces 100 and 111, and the cable has two dotted lines that form a closed loop)], and the processor is configured to: determine whether the main body and the power supply device are connected by controlling the detector to transmit a signal to one line between the two lines connected to the closed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s teachings of transmitting signals on a first wire of a cable and receiving signals on a second wire of the cable for detection purposes in Smith and Jung. Chen teaches the methodology for determining an external device is connected by cable in Smith and Jung. One of ordinary skill in the art would have been motivated to use Chen’s teachings in Smith and Jung because it allows for detecting if a particular type of compatible external power source is connected by cable in Smith and Jung.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562 in view of Jung et al. (hereinafter as Jung) PGPUB 2017/0054328, and further in view of Goh et al. (hereinafter as Goh) PGPUB 2017/0108910.
As per claim 9, Smith and Jung teach the display system of claim 6, wherein the power supply device comprises: an auxiliary display formed on one surface of the power supply device [Jung FIG. 17 touch screen 1718].

Goh teaches a USB cable having multiple wires in which power is received and transmitted from one connector to another connector. Goh is therefore similar to Smith and Jung because they teach sending power by wire. Goh further teaches based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, display a warning icon [FIG. 5(g) and 0052: (displays an problem is detected at the charger, and it notifies the user that connection to a power source is not performed because of a problem detected at the charger)]. Goh displays an error on a display of a power supply device (cable) when there is a problem transmitting power by cable.
The combination of Smith and Jung with Goh leads to the display of warning on Jung’s power supplying electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Goh’s teachings of detecting problems at any part of the charging cable or power source and displaying the warning to the user at the power supplying device in Smith and Jung. One of ordinary skill in the art would have been motivated to provide such an indication in Smith and Jung because it allows the user to quickly perform corrective actions to ensure the electronic device is being powered from a stable and efficient wired power source. One of ordinary skill in the art would also have been motivated to provide such an alert at the power supplying device 
As per claim 10, Smith and Jung teach the display system of claim 6, wherein the power supply device comprises: a speaker formed on one surface of the power supply device [Jung 0081 and FIG. 2 speaker 282 on power supplying electronic device].
Smith and Jung do not teach the processor is configured to: based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, control the speaker to output a warning sound or a voice sound guiding connection to a power source. Smith and Jung do not describe providing warnings to the user.
Goh teaches a USB cable having multiple wires in which power is received and transmitted from one connector to another connector. Goh is therefore similar to Smith and Jung because they teach sending power by wire. Goh further teaches based on the power supply device not being connected to an external power source or the main body failing to receive power from the power supply device in a wired or wireless manner, control the speaker to output a warning sound or a voice sound guiding connection to a power source [0052: (buzzer may be triggered to alert the user of the detected issue)]. Goh sounds an alarm with a buzzer on a power supply device (cable) when there is a problem transmitting power by cable.
The combination of Smith and Jung with Goh leads to sounding the alarm on Jung’s power supplying electronic device.
.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562, and further in view of Chen et al. (hereinafter as Chen) PGPUB 2011/0267135.
As per claim 13, Smith teach the power supply method of claim 12.
Smith does not teach wherein the identifying comprises: transmitting a signal to a first line of the cable connected to a first terminal of the closed loop line disposed on the display system; and determining whether the signal was received through a second line of the cable connected to a second connector of the closed loop line. Smith does not teach the details of the cable and the detection.
Chen teaches an electronic apparatus 10 that is connected to an external device 11 through an interface and a cable [FIG. 3: (interface 100 with multiple pins is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s teachings of transmitting signals on a first wire of a cable and receiving signals on a second wire of the cable for detection purposes in Smith. Chen teaches the methodology for determining an external device is connected by cable in Smith. One of ordinary skill in the art would have been motivated to use Chen’s teachings in Smith because it allows for detecting if a particular type of external power source is connected by cable in Smith.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith PGPUB 2016/0077562 in view of Chen et al. (hereinafter as Chen) PGPUB 2011/0267135, and further in view of Goh et al. (hereinafter as Goh.
As per claim 14, Smith and Chen teach the power supply method claim 13 
Smith and Chen do not teach based on the signal not being received through the second line, displaying through a display panel a UI informing that connection to a power source was not performed or a UI guiding connection to a power source. Smith and Chen detects if a device is connected that can provide power, but Smith and Chen do not teach displaying a message that power source is not available if signal is not received on the second line. 
Goh teaches a USB cable having multiple wires in which power is received and transmitted from one connector to another connector using the GND and VBUS lines. Goh is therefore similar to Smith and Chen because they send power using multiple wires in a cable. Goh further teaches based on the signal not being received through the second line, displaying through a display panel a UI informing that connection to a power source was not performed or a UI guiding connection to a power source [0067: (power switch 52 is opened when a power issue is detected, thereby breaking the circuit loop between VBUS and GND that provides power), and FIG. 5(g) and 0052: (displays an problem is detected at the charger, and it notifies the user that connection to a power source is not performed because of a problem detected at the charger)].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Lee (PGPUB 2018/0063575) teaches a content providing device connected to a display wirelessly or by cable, and teaches the details of the cable.
Juan (PGPUB 2015/0303704) teaches a device that can receive wired power and wireless power, and switching on wireless power when wired power is not received.
Sookprasong et al. (PGPUB 2013/0285601) teaches a charging device that can provide power both wirelessly and by cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186